      Case 4:19-cv-03778 Document 1 Filed on 10/01/19 in TXSD Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

MANUEL GONZALEZ,                               §
                                               §
       Plaintiff,                              § CIVIL ACTION NO. _____________
v.                                             §
                                               §            JURY
STATE FARM LLOYDS,                             §
                                               §
       Defendant.                              §

            DEFENDANT STATE FARM LLOYDS’ NOTICE OF REMOVAL


       Defendant State Farm Lloyds files this Notice of Removal, because diversity of

citizenship jurisdiction exists under 28 U.S.C. § 1332.

                             PROCEDURAL BACKGROUND

1.     Plaintiff Manuel Gonzalez filed this action on August 25, 2019 against State

Farm Lloyds in the 269th Judicial District Court of Harris County, Texas. The case was

docketed under cause number 2019-59966 (the “State Court Action”).

2.     State Farm Lloyds has not yet been served with citation and Plaintiff’s Original

Petition; however, Defendant filed its Original Answer on September 30, 2019. The

statutory deadline to remove this action under 28 U.S.C. §1446(b)(1) is 30 days after

Defendant’s receipt of the initial pleading.

3.     State Farm Lloyds timely files this Notice of Removal pursuant to 28 U.S.C.

§1446 to remove the State Court Action from the 269th Judicial District Court of Harris

County, Texas to the United States District Court for the Southern District of Texas,

Houston Division.

4.     State Farm Lloyds filed its Original Answer on September 30, 2019.
      Case 4:19-cv-03778 Document 1 Filed on 10/01/19 in TXSD Page 2 of 5



                                         NATURE OF THE SUIT

5.     This lawsuit involves a dispute over the handling and alleged under-payment of

Plaintiff’s claim for damages allegedly caused by a storm in Houston, Texas that

occurred on or about August 28, 2017.1 Plaintiff asserts causes of action against State

Farm Lloyds for: (1) breach of the insurance contract; (2) violations of the Prompt

Payment of Claims Act; (3) violations of the Texas Insurance Code; (4) violations of the

DTPA; and (5) bad faith.2

                                         BASIS FOR REMOVAL

6.     The Court has jurisdiction over this action under 28 U.S.C. § 1332 because

there is and was complete diversity between all parties and the amount in controversy

exceeds $75,000, exclusive of interest and costs.

A.      Diversity of the Parties

7.     Removal is proper because there is and was complete diversity between the

parties under 28 U.S.C. § 1332 both at the time of the filling of Plaintiff’s Original

Petition and at the time of its removal to this Court.

8.     Plaintiff was, at the time of filing this lawsuit, and still is, a citizen of Harris

County, Texas and resides in Harris County, Texas.3

9.      State Farm Lloyds was at the time this action was commenced, and still is, a

citizen of Illinois. State Farm Lloyds is a “Lloyds Plan” organized under Chapter 941 of

the Texas Insurance Code. It consists of an unincorporated association of underwriters



1
       Plaintiff’s Original Petition, ¶ 4.
2
       Id. at ¶ 16-24.
3
       Id. at ¶ 4.

                                                                                         2
      Case 4:19-cv-03778 Document 1 Filed on 10/01/19 in TXSD Page 3 of 5



who were at the time this action was commenced, and still are, all citizens and residents

of Illinois, thereby making State Farm Lloyds a citizen of Illinois for diversity purposes.4

B.     Amount in Controversy

10.    Plaintiff seeks damages in an amount over $200,000 but not more than

$1,000,000, in his Petition.5 Accordingly, the “amount in controversy” requirement of 28

U.S.C. § 1332(a) is satisfied because Plaintiff seeks damages in excess of $75,000.00.

                       REMOVAL IS PROCEDURALLY CORRECT

11.    This notice of removal is timely under 28 U.S.C. § 1446(b). State Farm Lloyds

has not yet been served with citation and Plaintiff’s Original Petition; however,

Defendant filed its Original Answer on September 30, 2019.

12.    Venue is proper in this division under 28 U.S.C. §1441(a) because this district

and division embrace the place in which the removed action has been pending.

13.    In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and

orders served upon State Farm Lloyds in the State Court Action are attached to this

notice as Exhibit B.

14.    Additionally, all documents required by Local Rule 81 to be filed with this Notice

of Removal are attached and indexed in Exhibit A.

15.    Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Notice of

Removal will promptly be given to all parties and to the clerk of the 269th Judicial District

Court of Harris County, Texas.




4
       See Royal Ins. Co. of Am. v. Quinn-L Capital Corp., 3 F.3d 877, 882-83 (5th Cir. 1993)
       (citizenship of unincorporated association determined by citizenship of members).
5
       See Plaintiff’s Original Petition, ¶ 2 (emphasis added).

                                                                                               3
      Case 4:19-cv-03778 Document 1 Filed on 10/01/19 in TXSD Page 4 of 5



                                      JURY DEMAND

       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, State Farm Lloyds

demands a trial by jury.

                                          PRAYER

       Defendant respectfully requests that the State Court Action be removed and

placed on this Court's docket for further proceedings. Defendant also requests any

additional relief to which it may be entitled.

                                            Respectfully submitted,


                                            By:    /s/ M. Micah Kessler
                                                    M. Micah Kessler
                                                    State Bar No. 00796878
                                                    S.D. Tex. I.D. 21206
                                            Nistico, Crouch & Kessler, P.C.
                                            1900 West Loop South, Suite 800
                                            Houston, Texas 77027
                                            Telephone: (713) 781-2889
                                            Telecopier: (713) 781-7222
                                            Email: mkessler@nck-law.com

                                            ATTORNEY FOR DEFENDANT




OF COUNSEL:
Jazmine J. Ford
State Bar No. 24109881
S.D. Tex. I.D. 3451248
Email: jford@nck-law.com




                                                                                    4
      Case 4:19-cv-03778 Document 1 Filed on 10/01/19 in TXSD Page 5 of 5



                             CERTIFICATE OF SERVICE

      I certify that a true and correct copy of the foregoing was duly served upon
counsel of record by U.S. Mail, certified return receipt requested and electronic service
on October 1, 2019, as follows:

      Stephen R. Walker
      Gregory J. Finney
      Juan Solis
      Law Offices of Manuel Solis, PC
      6657 Navigation Boulevard,
      Houston, Texas 77011
      VIA EMAIL- SWALKER@MANUELSOLIS.COM,
      GFINNEY@MANUELSOLIS.COM, JSOLIS@MANUELSOLIS.COM
      AND CMRRR – 7019 1120 0000 4683 8213


                                                 /s/ M. Micah Kessler
                                                 M. Micah Kessler




                                                                                       5
